Citation Nr: 1201459	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, for purposes of accrued benefits.  

2.  Entitlement to service connection for compression fracture of the lumbar spine, for purposes of accrued benefits.  

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and C. Humphrey


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 2004 to November 2005, and had more than 16 years of active and inactive duty training in the National Guard from 1991 to 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision which denied, in part, the benefits sought on appeal.  A videoconference hearing before the undersigned was held in May 2011.  

In her substantive appeal, received in March 2010, and at the May 2011 hearing, the appellant stated that she was appealing only the issues listed on the first page of this decision.  Although the RO included additional issues in a supplemental statement of the case (SSOC) promulgated in January 2011, these issues are not in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The medical evidence of record showed that the Veteran's multiple myeloma was most likely due to exposure to carcinogenic substances while on active service.  

2.  The medical evidence of record showed that the Veteran's compression fracture of the lumbar spine was due to multiple myeloma.  

3.  The immediate cause of the Veteran's death in December 2007 is shown to have been the result of multiple myeloma.  

4.  The preponderance of the medical evidence shows that the Veteran's death was due to a disease of service origin.  

CONCLUSIONS OF LAW

1.  The Veteran's multiple myeloma was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).  

2.  Service connection for compression fracture of the lumbar spine due to service-connected multiple myeloma is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2011).  

3.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 3.159, 3.102, 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the appellant's claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the appellant by granting the issues at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence or aggravation, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2011).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2011).  

Under the applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Service connection may be established for a malignant tumor, if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.307(d) (2011).  

Service connection may also be granted if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

The record shows the Veteran died in December 2007, at age 39, due to multiple myeloma.  The appellant, his surviving spouse, contends that the Veteran's multiple myeloma was due to exposure to carcinogenic fumes from the burning of various hazardous materials that occurred while serving in the Southwest Asian Theater.  The evidence shows the cancer, first detected when the Veteran was treated for back complaints while on active duty training in 2007, included segments of his lumbar spine and quickly spread to the thoracic spine, ribs and other areas, and ultimately caused his death.  

A service Statement of Medical Evaluation for Duty Status, dated in October 2005 and signed by the Veteran's unit commander, indicated that the Veteran was exposed to fumes from various materials while serving in Kuwait and Iraq, including human waste, composite material fires, petrochemical waste, gases, dust of unknown origins and airborne pathogens.  

The service treatment records showed no complaints, abnormalities or diagnosis for any back problems or symptoms associated with multiple myeloma while on active service from June 2004 to November 2005.  The service records showed that the Veteran injured his back riding in a truck while on active duty for training in February 2007.  (See Medical Evaluation for Duty Status, dated in February 2007).  When evaluated for chronic back pain by his private physician later that month, an MRI revealed multiple lytic lesions involving the lumbar spine and humerus with soft tissue changes around the spinous processes.  A bone marrow biopsy at that time confirmed the diagnosis of multiple myeloma.  Subsequent diagnostic studies showed multiple metastases with large lesions involving the thoracic and lumbar spine and multiple ribs.  (See June 2007 VA MRI).  

The diagnoses on VA examination in October 2007, included compression fracture of the lumbar vertebrae secondary to multiple myeloma.  

A letter from the Chief of VAMC Hematology/Oncology dated in July 2009, opined that the Veteran's multiple myeloma was likely due to his exposure to environmental carcinogens.  The Oncologist indicated that multiple myeloma, the etiology of which is largely unknown, is a type of cancer that develops over time, usually several years, and likely involves genetic predisposition and environmental factors.  A distinct feature of multiple myeloma is the late age at onset, with the median age for males at 69 years old, and only two percent of patients younger than 40 years old.  The oncologist noted that the Veteran had a history of exposure to environmental carcinogens in service, no indications of a predisposition for myeloma, and had an unusually aggressive course when his cancer was first detected, all of which suggested that environmental factors played a role in the development of his multiple myeloma.  

The record showed that the Veteran was treated for his cancer by VA and that he died at home on December 23, 2007.  The Certificate of Death showed the immediate cause of death was due to multiple myeloma.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Neither the Board nor the appellant is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the only medical evidence which attempted to address the question of the etiology of the Veteran's multiple myeloma was the July 2009 opinion from the Chief of Oncology at a VAMC in Tennessee.  The oncologist noted that while the etiology of multiple myeloma is largely unknown, the disease usually develops from a benign condition over several years, with a median age of onset at age 69, and that genetic predisposition and environmental factors are likely involved.  In the present case, however, the oncologist noted that the Veteran did not have any predisposition factors, was diagnosed when he was 38 years old, and had a documented history of exposure to carcinogens in service.  The oncologist indicated that the Veteran's multiple myeloma was present for several years when it was first diagnosed and was most likely related to his exposure to carcinogens in service.  

Whether the onset of the Veteran's disease process predated his active service can never be ascertained anymore than the exact date of onset of his multiple myeloma.  That is, while it is possible that the underlying disease process, vis-à-vis benign Monocional Gammopathy, may have begun prior to the Veteran's active service in 2004, the precise date of onset of his multiple myeloma can not be determined with any degree of accuracy.  However, given the Veteran's age at onset, the unusually aggressive course of his cancer and the documented exposure to hazardous materials in service, the Board finds that the oncologist opinion that the Veteran's multiple myeloma was likely related to exposure to environmental carcinogens in service is a reasonable and rational conclusion.  Therefore, resolving all reasonable doubt in the appellant's favor, the Board finds the evidence supports entitlement to service connection for multiple myeloma, for purposes of accrued benefits.  38 C.F.R. § 3.102.  

As service connection is established for multiple myeloma, it logically follows that that service connection for compression fracture of the lumbar spine for accrued benefits is also warranted, based on the October 2007 VA examiner's favorable opinion.  Likewise, as the Veteran's demise was due to multiple myeloma, service connection for the cause of the Veteran's death granted.  


ORDER

Service connection for multiple myeloma, for purposes of accrued benefits is granted.  

Service connection for compression fracture of the lumbar spine, for purposes of accrued benefits is granted.  

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


